UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4451



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MANUEL L. PAGE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CR-04-155)


Submitted:   February 3, 2006              Decided:    March 6, 2006


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sante E. Boninsegna, Jr., BONINSEGNA LAW OFFICE, Pineville, West
Virginia, for Appellant. Charles T. Miller, Acting United States
Attorney, Monica K. Schwartz, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Emmanuel L. Page, a/k/a “Manuel Page,” was convicted by

a jury of one count of possession of a firearm by a felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).                Page was

sentenced to imprisonment for eighty-four months. We find no error

and affirm Page’s conviction and sentence.

            Page first contends the district court erred when it

denied    his   motion   to    suppress    evidence   obtained   during    his

encounter with law enforcement officers. Page asserts there was no

basis for the officers to believe that he was a danger to anyone or

that he had committed a crime.          Therefore, Page argues the seizure

was unreasonable and all evidence obtained pursuant thereto should

have been suppressed.

            We review the factual findings underlying the denial of

a motion to suppress for clear error and the legal conclusions de

novo.     United States v. Johnson, 400 F.3d 187, 193 (4th Cir.),

cert. denied, 126 S. Ct. 134 (2005).            The evidence is construed in

the light most favorable to the prevailing party below.                 United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

            “[T]he police can stop and briefly detain a person for

investigative purposes if the officer has a reasonable suspicion

supported by articulable facts that criminal activity ‘may be

afoot,’    even   if   the    officer   lacks    probable   cause.”     United

States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v. Ohio, 392


                                    - 2 -
U.S. 1, 30 (1968)).       In assessing the validity of a Terry stop, we

consider the totality of the circumstances, “giving due weight to

common sense judgments reached by officers in light of their

experience and training.”           United States v. Perkins, 363 F.3d 317,

321 (4th Cir. 2004), cert. denied, 543 U.S. 1056 (2005).

            Officer McDaniel testified he responded to a call that

shots had been fired in the vicinity of the Best One Tire parking

lot.     When he arrived at the location, McDaniel observed a “very

irate”    Page    following     several       paces   behind    Doreen       Newsome.

McDaniel    was    familiar    with    both    Newsome   and    Page    as    he   had

previously responded to domestic incidents at Newsome’s residence.

In view of these circumstances, we conclude the district court did

not clearly err in determining that the seizure was reasonable or

that the motion to suppress should therefore be denied.

            Page next contends the evidence was insufficient to

support his conviction for violating 18 U.S.C. § 922(g)(1) (2000).

In reviewing a sufficiency challenge, “[t]he verdict of a jury must

be sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                   Glasser v. United

States,    315    U.S.   60,   80   (1942).      “[S]ubstantial        evidence    is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”           United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).


                                       - 3 -
          In evaluating the sufficiency of the evidence, we do not

“weigh the evidence or review the credibility of the witnesses.”

United States v. Wilson, 118 F.3d 228, 234 (4th Cir. 1997).    Where

the evidence supports differing reasonable interpretations, the

jury decides which interpretation to believe.      Id. (quotations

omitted). Furthermore, “[t]he Supreme Court has admonished that we

not examine evidence in a piecemeal fashion, but consider it in

cumulative context.”   Burgos, 94 F.3d at 863 (citations omitted).

“The focus of appellate review, therefore, . . . is on the complete

picture, viewed in context and in the light most favorable to the

Government, that all of the evidence portrayed.”   Id.

          To prove a violation of 18 U.S.C. § 922(g)(1), the

Government must establish that “(1) the defendant previously had

been convicted of a crime punishable by a term of imprisonment

exceeding one year; (2) the defendant knowingly possessed . . . the

firearm; and (3) the possession was in or affecting commerce,

because the firearm had travelled in interstate or foreign commerce

at some point during its existence.”   United States v. Langley, 62

F.3d 602, 606 (4th Cir. 1995) (en banc).     We have reviewed the

evidence in the light most favorable to the government and conclude

that substantial evidence supports the conviction.       Though Page

contends that the district court’s admission of the certified

penitentiary packet under Fed. R. Evid. 803(6) was improper in

light of Crawford v. Washington, 541 U.S. 36 (2004), we conclude


                               - 4 -
Crawford is not applicable as the challenged evidence is by its

nature nontestimonial.    See id. at 56, 68.

          Finally, Page contends the sentencing court erred in its

application of U.S. Sentencing Guidelines Manual § 3C1.2 (2004).

When reviewing the district court’s application of the Sentencing

Guidelines, this court accepts the findings of fact of the district

court unless they are clearly erroneous and gives due deference to

the district court’s application of the guidelines to the facts.

United States v. Cutler, 36 F.3d 406, 407 (4th Cir. 1994).          Section

3C1.2 of the Sentencing Guidelines provides: “If the defendant

recklessly created a substantial risk of death or serious bodily

injury to another person in the course of fleeing from a law

enforcement   officer,    increase   by    2    levels.”     (Emphasis    in

original). The term “reckless” is defined as “a situation in which

the defendant was aware of the risk created by his conduct and the

risk was of such a nature and degree that to disregard that risk

constituted a gross deviation from the standard of care that a

reasonable person would exercise in such a situation.”                   USSG

§ 2A1.4, comment. (n.1); see also § 3C1.2 comment. (n.2).           Because

Page fled from police officers while holding a loaded firearm, we

conclude the district court did not clearly err in its application

of § 3C1.2.

          Additionally,    Page   argues       the   sentencing   “process”

violated United States v. Booker, 543 U.S. 220 (2005). However, in


                                  - 5 -
determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).     United States v. Hughes, 401 F.3d 540, 546 (4th Cir.

2005).    Page does not argue that his sentence is unreasonable, but

rather    that   the    “process”   violated   Booker.     We   conclude   the

district court fully complied with our guidance in Hughes and find

no error.

            Accordingly, we affirm Page’s conviction and sentence.

We   dispense    with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 6 -